-__-           .-                            I'? ifl"']               _,-:::2 L           _    . . ~,,·i~r · ,~:.
                                                                                                                                                                                      ·:                         ~~J T~..:.-~..                                 4 6 ., ·.r .-
                                                                                                                                                                                                                                                                           if/'~~'

             ,_li!Jl.LC.iluvfJ ur: CJtiu i' ttJAJl. ·:-J.:\QQ·euf~;-_r .::;. : ·. L:~':                                                                                                                                                                                                  ~

   /J. r r- K- o.cllu.,_l]xdue..                                              ~-5L_li.JU. 1                                                                                                                                                             ..
                                                                                                                                                                         .~~(0~~\W~lQ) ~~
                                                 _                                                                                                    ' •(COO'~Pt!Ot= r.~IDillNAt ~EAtS

----~[IJe. r:;J~rJ4 _~-Ci1tV1l               t1C: . _llppi:A-I6 _: · ___                                                                           o . ___ •                    ::\:~uta_9_2015 _ ·_____ :_:~---- _______
  Ai W hA .4r1 "1j,:) .                                                                          ·. .                             0
                                                                                                                                          _                                  .~~~~cm'la. Cl®vk
  AQ,S rJd h rl wr.1 .                                                                     ·.                     . .                                                    r~:~~~~~:.~~~o;!~"~:a~~·
                                                                                                                                              ··                         at the time of imaging.
                             _ ·-__ ll   lw i'T U[ 11A tln >CJiltvLt.lS . :. ).,_, -. . - _ -_ - -
                                                                                           .            .          .      -                   ..              ,   . . . ····:,-·                    ··············   .. ,         .         ,:,··   .
                                                                                                                                                                                                                                                                       _

         .     ..... I.J j     ~I HI:) JAd lCL n1 ITJ,-.~~··· a~(2.... ~11~f.,, 1.. 52u




   Tl-~if ~t()f:.T i r ,. tJHlL< F,< II! . IJ-d ,~6 (1 ~i.LJi.AJAJ.:t.,O .tiu.~. QJ,CJ I.                                                                                                                                                                         .u4 ru
   w I;Ju.to ·. dlt!               Cd11 J too A tl-h: £t.5~uudtwr.Qj .i 10 FU~
   TUwa_.,JLJIAI~QCJiC,I{IJH J~                                                   , . -.- ..                                                                      :·           ·:-J                                    ......                       ,.·                              -




                                                          .                   . . - ...    ~   ·,····   .   .   ·-:;-;·.~,-;-.·   .. ;:;,·-.:,-    ·":."!':~··-~;-       " ., -.. ---·-· -
                                                                                                                                                                         ...... ··• \' ..""_'!:···· . . • • . . .




                                                              ·.   ....                                                                                                                             ..,

 CL.~   r C1, Juif__LtUpfOU'.LA.o________ ________-~~ _l_\3JtL ___                                          !                                                            _                                                                  ---A_




        -t:i41: ~i)tir1LiL.~LLJ_,:_ tE.~-AJ:_IL)&k1.il6
                                                 \                                                                                            ·....                                             .
                                                                                                                                                                                                                                                        ~
        q~_..3K_,__Mwr.[.i__/i)~•"'· OIINIJ4
.:...--___,_todd tilMJ\AiiJ,tU sr, 5ulre.                                                                       :~Lld (
                                                                                                                                                                                                                        :!~
                        of}                                                              ~j_i1L,Lll1J~.Ii.9Uc.S_,__·-·--+:!i----.,
                                                                                                                                                                                                                       !)t


       Jl ·f r- ~ttt.}_L~-S[U.k1L---.....__ _ _ ____.:~:f___. ._
                                                                                                                                                                                                                         C>'




                                                                                                                                       "'"     ~~-·c   .•   -~-·--··-····-~-····~--·-~;;~·~·-·~~~~-·~-·~·-·-·
                                                                                                                                                                                                           ...~.-·-~-----·-~-·"·"·"'




----   ,/\c·r,··[-
       f-J·C..        ,·I""' 161" 'l . · . . ·.~.-- . - - . . . . . . . . . .-.. .--
               ·---. ·.?_.?,).n.:." · •• _,.;.   ~;   < .     ;~.;   ·.·.;>,;-. ,,, . :
                                                                                                                                                                                                                            ,;.
                                                                                                                                                                                                                            ~;:



       Wu~Jt1                   . (1.;z_. l\f0(li~·&fo .-. - - ................,......... . . , ,.,. . . : . . ,. ~."'~'"•~·· ....                                                                                                                                    d     ••




                                                                                                                                                                                     . i                                    *'
       r::i /Z: ll~ .. t{)i~ ru.icJ'
                                .    l)r. [l~i4~:. t.tr:;_l(Jal~_-44:::.:::. :.·::·::,;.~.:.::::
                              .............   .... .    ..        .         .                ..   •"   ..   ·-·   .       .       .        .                .                            .        ----·---·                 ..                     .




                                                                                                                                                                                                                         ; ,:·:..........     .-~~ ~;::_~t;i-"'   .   . .   ...... ~-·~-~:   ~--   -""·'
                                                                                                                                                                                                                         .,.,


 . Ai C....IJ. 11 .JA-t411. 1lQ                                                                                       ·                        .. · :cCC~                                                               ;.~                                 ·:c           ·~· •
       Ae.s f(Xl HJ(J ILlr.. .                  (>                                                                        .     w      TP•••····c•• ; '""'··:                                               ··~~·                             .•            ,..,             .
                                                                                                                                                                                                                                                                                                                  '·




   2l< 3 wckJ L.lc.llc.ill L 1!J i~:r~& i.tif                                                                                 C.:k1t Jwl·.:Sr' c~;+;~··c;;;.~:: ;;~ .
   ~u. iL)ivicsiuk-tl"rM . fL    ... ···-··.··-············:~··;. ,·-.~;.·.·····-,......... .
   f::KAIL.lU. ~du.JIQ.Lj ~UMiU kJid4.·t33
· ~ivul"='l!du'f . lk>-33 · ·    ..15                      ··. · T
                                                                                                                                                                                                                         r
                                                                                                                                                                                                                             ~


  iL}Jll'l M. TEii.lu 16 ~d 1.   . ·. .               · .,                 ~l

_       ______.;~~~.                                    -------.-...........,.............   ,
                                                                                                                                                                   .
                                                                                                                                                                            . :·. 'J
                                                                                                                                                                                        ·,2! '
                                                                                                                                                                                                                                              . .,Re,t. Q1Zl411.4
                                                                                                                                                                                                                                                        ·......
                                                                                                                                                                                                                                                        .-,_-""•"•               ·'
                                                                                                                                                        ----·--~----''-=--




                                                                                                                                                                                                                                                                             -                                                 ·_-_-                        .Ail._,~-
                            • ~~~-=~-"-~~- .---- -~------· -"·=                                                                                 =       -    ··--        --"~~-=                    -""·=            ~~~~ -~- --~----~~=-=~.,r~;=f.JM:"ic.==·l>~

- 'l ·-·r·a ti; 1!f[i_Ll~E~_ }Q!~-I·:~---~~~~-~~~~~:~-•-;:;·_--=:;~~~:-:.:;=::~~--ii: . -~~-~ .: .·. : . --:.·-~::·_;_ :- -
                                                                                                                                                                                                                                                                                                                              ·;~.
                                                                                                                                                                                                                                                                                                                              .t
                                                                                                                                                                                                                                                                                                                              ·~;
                                                                                                                                                                                                                                                           •          .          '·:·      ~     • .,..         r            ;---~;:




   3.
---.
           -lUd
            '

              ______
                -
                     0-~. f1 r-/J., 'f IJ d- K j T j(l)5
                    ··-      .:   __________
                                                   .

                                                          --··-··-   -_ ------
                                                                                       I
                                                                                             ..
                                                                                                        .           .

                                                                                                      ----------- ---- - . .
                                                                                                                                                    .

                                                                                                                                                        .
                                                                                                                                                                >
                                                                                                                                                                 .
                                                                                                                                                            -- - ---- -- ----
                                                                                                                                                                             •       -- -

                                                                                                                                                                                         ·-   ·-   --      .    ..   --    - -
                                                                                                                                                                                                                                    • -·-- ,__ ..... -,...


                                                                                                                                                                                                                                        -     -        ------ -
                                                                                                                                                                                                                                                               . ...•.................•. .- .. ·:·::···· ._____ __.,-_-__

                                                                                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                                                                                                                              ,~;

                                                                                                                                                                                                                                                                           =~· .. :. •.:~.;.·;,.;;... ~?'"':.:~~:~"t·:-·

                                                                                                                                                                                                                                                                                                                              -~,.




                                                                                                                                                                                                                                                                                                           --------:---~---------
                                                                                                                                                                                                                                                                                                                                                ·. . . .,
                                                                                                                                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                                                                                                                                                    •,--·,"-'·::':·-~~~-o._u l0--_-_
                                                                                      ·r                                                                                                                                                                                                                                        ~:       ·.
                                  1                                                                                                      .,,,, _ .                                                  . ......                                '":··~:--·;::-.:~_·,~··~~~.:·::' .
                                                                                                                                                                                                                                                                                                                                :~;;
                                                                                                                                                                                                                                                                                                                                                                  _···:-·":·''·-··

                                                                                                                                                                                                                                                                                                                                J
          ld._qK•~~ HuG -dU¢1_--.. _-                                                                                                                                                                                      ..
                                                                                                                                                                                                                          ......•.
                                                                                                                                                                                                                                        '• • •
                                                                                                                                                                                                                                        ·''"~~
                                                                                                                                                                                                                                                      ~.

                                                                                                                                                                                                                                                 ........,
                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                 ..•, -·•"" ~'"'' "v'•t'"''~ _,..., ..-. a "'
                                                                                                                                                                                                                                                               ~ ·'·· '·"'".:. >·:·---:---?::· . . . "'"·'" G, h_..
                                                                                                                                                                                                                                            •. ·· . - ..... -...... ~-- . . . .. .
                                                                                                                                                                                                                                                                                                                     ~ '~...
                                                                                                                                                                                                                                                                                                                         . ·•.. ' '; .
                                                                                                                                                                                                                                                                                                                                                       ..                  ..
                                                                                                                                                                                                                                                                                                                                                    • ; . -~' .. .: -~~-.\·::· : :"':"'\~:;-:<>~£>'-.{·           ,.,::.•(>-:
                                                                                                                                                                                                                                                                                                                                   ;i.
                                                                                                                                                                                                                                                                                                                             ;.~·',·.~~~:.             ,. ' .•    :.·, :, ......... _
                                                                                                                                                                                                                                                                ,,; ... ··., •.. ("".;~~!.•::-;.~.,.;•--:.:;:::;;;:;>•-~· .::;.;,
                                                                                                                                                                                                                                                                                                                                                             ... __
                                                                                                                                                                                                                                                                                                                                                                ..,,~<>::x-,(:.:~·"'"M''''"""=·''"Y''"''.'
                                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                      ...
                                                                                                                                                                                                                                                                                                                                                                                                                                       \
           1~,              A(l(l b cJI x.                                                             >                                        -- ..             .. .                        .                                 .     ...             .. .. ·-        .-..... ·:·~,.._ .. .-::---.:.~:-'- '?'       ';\.-v ·";}'~:::': •,               '!                                                                                                                                                                                                                                                                                                                                                                                    '!




            tA~L "                i=-           ·    ,-~ ~----:~-~-=:<=~-~~~~'~=r:=c===~~~-===c~=~•-==iJ!:\jf.~-==
      ilA~;;,~ ~~;=~iaJ.~~5~.,:i-~.Ui _:±~~~~r:Gi~                                                                                                             400. -i,t;;~~~--Qi3r:· ~---~~--~---
                ~, '11. tJ 11 l~\. {)tu'\t_.                                                                                                                                               __ . . ....                                                        ···""'·                   ,,1•..                           .._,




           ~_._~1~ ~-~-~-
                                                                                                                                                                                                                                                                         ..... :t. - .
                                                                                                                                                                                                                                                                   _. ./- . -~--:..:-·;~2d 2-J;;\i.;
                                                                                                                                                                                                                                                                                          f
                                                                                                                                                                                                                                                                                ··;J~{"'5·~··;                         . ..::l''' 7'',
                                                                                                                                                                                                                                                                                                                                        .,_
                                                                                                                                                                                                                                                                                                                                              .. "




      . "!.         ""~l~.,.',fHAI G~5,ul.&.l J9~ r~ . ~M!:~·At.1•j.3~                                                                                                                                                                                                                     'f



·..,c:-.   ···nj,   SAJ: E:Ttl C,l}S &td .2cJ 1/o~. ~ .fd=ah: . ~J,4 ~hf.f,:::~.51~J.,_                                                                                                                                                                                                                                                                                           / , .. '~
            u, 6Uun4 L• IQ.l)H.~tt L' t&M _.135 12·LL13k;I~I41S-lli·~Ur1J.... f1rl-J'l\.                                                                                                                                                                                                                                                                                         Onoc.
            LL WAIILD 1A %11 6•1 d•                                                                  1d ~\3 Tblt 1~'1.~.:ctl;!lJq!"~1C,
           ·1.3. 4tJw.u~ .2.31.. s,u.r od                                                                       .ao• n:-x. Cxh4t.4alL:1Cl~-~. ·-'·                                                                                                            ;                               ::,.;



                IJ~uuo
                                                                                                                                                                                                                                                                                                r~.
                                                                                                                                                                                                                                    .                                                           ~·    ...
                                      :·:· ... ' .                                                                   · ··· · ·· · ~········ •                             -· ··: · · --- --·.·      ,.~·=.·-    ·.•.·..                 -·H=?··~-~.-:::.~.'~;~~9.::~-f::::•,:.-:·:_~_;;·.=:::...                        -
                                                                                                                                                                                                           ~     ·         ~-       • .. ·•   ·~·::"       ····         ..,.,. • •.··x·..;···;.; :.· ·      • ~-




           l.   T&. Om/r, tl1di-.                                                            ~gg,2.21 (A-)(_t-b)(Ai~l!.JQI!-L~:tO·.                                                                                                                                                                                                                               --
                                                                                                                                                           It
                                                                                                                      ,,, ''• •....,., 1_,...                  ;., .• ·            .




                                           S.IIlU:.iUJuJL(ll:;_tLJ~                                                                                                                    C11&.__::_~_ __,.......-,-
.... ~~~.~~~ch;:~~rhcJtbmir ···rnt:. ·g,J.'   .·   ·"·"'"·','"'"'"(8
                                                                                                                                                                                                                          ·''
                                                                                                                                                                                                                                   ·..".>''"f·:;:;:-:,·,·~::


                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                              -~-·~   ....   "       ·'""   .
                                                                                                                                                                                                                                                                                                                 .


           . l1 ltti·y i ul.k I~ t<21t{r l ~ i • Jr ~ , fJk.J ... ,":: .. J::::• :.,,;,L ;o .. 11J irl4 Lluf
           ~~W u0\Sr i u_y_wc. J ud4f. u~qJltb1-tf~llld
           JU Il+t L11Li~- f'JI1~tm:I'iu~-~-· Ji.J.d~.L--L'Atvi
           .i>~!.Li6                                                                             cJ1u.ttLUL.1:tLLUiiLlhA_~~~~
                                                                                                       .                                                                                                                 .,                              ,                R~v.          01.14/14
                                                                                                                                                                                                                                                                                                                FUK
 _--......,..--_ - -l ~ Al: ..              ,.
                        ~~-------------~-,~~.--------
_ _ _lf>5u_o...__~JLJ,j D't1a.J~ i 6
 A l'\AiK\i6HMiA\t:\~l., t\~t:TIJt~.d;:.tiLiJ1~JeJ1-                                                                                                                  )                                          .       . .              . .



H1u rUt. Cil1 !td dF ll~GA        ~=-------------~----~-------~


       ~           . ... , . 5..11Y-t.lv.tllllLJ-L.1f~-J:tJt:.~t1~        '•''' ..,._._,,_    'G.R:o~···                            ••• •   n   ••••••    ••••   , . . _...   •   u      •     •   '"''    ••       •••umH   on     mp••••·              •••         m        •           •                                         .,.        n    ••




                            . · · "· · ·.............. _:·-·'"·t lOL-.. .Cll: .. -. fDi6.CAt-J';i:l·d·il:t''~''''·"·. .,f·,   ..•... '       ·-:·· •••.    '   ~·-·   :·   .•..




                            fACTS SUPPORTING GROLTN'D:                                                                                                                                                                                                                  .                                                          .
- -----.----- - - · ..... --                                                            -- - ---IUF t Jifi'A\ Ci1LlwJ J.?IJts -[-.4f\·ld--- _, ___ _                                          •                      • •••        '.     y••    ·········"'""''; •••••••••••••••                           ·-····       •   ••••       ....




                           W AuiQ.                                        1111 TJ-\t: (lFiiii ~~-                                                                                    ~~Y.Jil~l Mi'1Til)a>6
                            As d . p]Q 1:\c.l i u4                                                          .ltl i Q4i • 1.                                       A. ~etl~,"~A.hle ..AN!fu.JT                                                                         :



                            t\E 1 i b Ao _i •l- t• HJ; eJJ .111 cl,j._ Ll1d _____:~......
                            .   •   :   ·,   •'   •   ••       • ••           ''   '-                           -..   •-,   .•··~       •• • , · , '   -~•.••-;   ,.   '   •       •-~-•   >'-'';~;"}'•'';·ClA"A'Jo ~oJ iL}: '                                       .                                             '
                                                                                                                                                                                           i6. AliJ . . fi.:rliAt~t                                                                                                                   ...
                                                                                        TlJ< i Al .Aa tl-dJaf,?~~.~ ~uji h r~1dl-                                1:
                                             .                         .            '     -~·         .


\If. A Cl i'6C HJ.Ii \11 lAm~ ·11w -ltlcJ \c. ,AjlJ":~flo.boi 0, l.
'                                 ~
                                                                             .
                                                                                             :;
                                                                                             .·,
                                                                                                          .    .

                    s:, d ctJ ~J17 .:p-;x, k::!M.M r:llfl+l,·· ~t1/17;
ooo~ Lli.Ju Ll~ 6 ola
 Pni~.lJrUAI. CJ

                                                                                          ~~
CJt llA A(¥1, ~t1115,.
            r _                                            .. . "··.       ,_., . ·· . {'··:



                  JU,:' l l Jl Ttlli Q I   lJk TJJ,~ '(\l1'}A,.Ql.~:i·« tl..A!hiJ)!;L.,EJ:liltA
A~ff. C.lluuJ                   ,;l:l5T      r 1111\/ ic.TitJuJ .•-~.(j~U.JO;ti•lillu
ll liJi c.J-1 A .5TM):        Oi SJwicr cIJtl!M i<>l!Klli'-;· Jd ~ JAi Id
Ttl ~~ ,t •... 11~' mr. .Pf.ri rit:ll\ IM6 E,iJ,R.(~~·~M!Jfi 11 ~. t:.>
  '    ' .                ' '    ' •, -.   ; . '     ' ~          '   .                      ~i


A,~~ plucl i a. ~~ • A1d. Ill£. J::l~ ,lqvi:IJ~+Ji::l ,C.11, JpJ
·51 1t.u .l\ .. !l< ,J1oN 4 wJ1111ld ~ag.~:J:::n ::v.J~lll.EM6\~~J-
                                                                                         .     ;                         ;,::_~




ClAll AU5 Tl.lMt'1t )~lJ JUi5 .Pfl,J.wl:J.~:G ··4·~~~5.,:ltltt"' -· '"
        .                                                                                         ~




, i0d f~f i Uu aM1uLIILj TJ.!C            j{)Eiiri~IIJu cJAJIJ
• i5 dtll WquiLilbliU ~ WKi{ ur~ I~A~~ W·
, K..ptJ0 putt5u A~tJl Tt1 J1 11..r t, ~ 1o_ ll, a1 ·~ cu;~y.:()l/1.46!4 · -. ·
                                                                                                                                                                                                  '

    ~ TI~G:. Tt:i, ·.~clo..,                                  dF                  (!Jt_it\iL                              \Cln L!L                                          ,\o01AJ6t. 6TwuL

    ~ . \-\A~       kJQJUlJ               p.\A~td                                                  uud.u .W~til. ~liJusL AJUd
      r Aa' 1\JJjl~ llJ Qp;} IJJF \5TI1a IG1 1!14 cJo.]JG ·.J:!rt!• J Lrtl
    . ~ 4 Utlu on t.Qu 11, llle t~lq di.PW~U H u;l I)KUill"                                                         I


    · AvA\ i Abll'" F\JJ.t:loJJf£a llo A·JlJ 4v.e.~tJtJL .fu&a~1 ;s ....J ~d J6.1(TE~jltldAhJg.1.'t:iMl-- (a;;~iTIJijlt      ..wJ4iW ·.TCJ
'                      .       .                                ··-':{"'
                                                                 ):.:
                                                                                                                                                 ..      .                                .


                                                                                                                                                                                                      [;
                                                                                                                                                                                                                 ..            ·..   .       ...




    pt.lt~&?·~"A .. a·r~ tMi,IB"{it~ •·AL9Yibf·•;;~~:.S4P9q. v. qJ:\K.{!jA
                                                  I                                                                                          •                     •                                  -~·    '                                     '




    ~45 s. i J 2tJ14st· L.JEX. J\\l)r;···t:,~._\_t,8~trJl~~,il!~·J~1.1~.nu,.j~. p;oJC...
                                                                                                                                                                                                      '

    A•  r uu l ~Yr. ~ t~1. Jq'i.2 L11Li L\. f)w uc..,                                                                                                                   :· .                      ·i
                                                                                                                                                                                                                          . R¢y.•Ol/J4(l.4
                                                                                  :.       ·.--..·

                                                                                                                                                                                                                                                                                                                                                     ;•




         ,                                      i..ltL.Kt. 'ttl ClALf6 )J/.\6                                                                                                 Pil061lL;\ ~ TUut.t- hlllL A
         ~ IUI1a.td ilkAI.Jj                                         16                 J\Pf.l~•1fl u lAl £. Tit ~ ~lll:, iML TI-l~ Tu..itd
             C.l1tH1111 kl!Jid                                                        11          tJtAA.i&l~ A,d ~fl(~4~ocj~ .di6t~tll-
                                                                                                                                                                                                                            +.

             WJjkL 5Fi CJ!i\Ds                                                        \J 5ciAul1)e 1~~ S.il)a91d.~!~ds Ct'Ti&.l~                                                                                                                                                                      ~IA~
....•                                                                                                                                                                                                                        ;




             UJ;Jj )J l\All\q_ ]14 5.idw&d 2Gfl. ·ta.·.A~flL,O\Jl., ..~~~G iL~,·~~
         (\K•j~JI \5~- A(lpt-.A !di'( ..· _,                                                                                                               I                 ,JO: ··L ~·fi ,(\15(1 lLi~.SAM

         \J. ...1J )itlt'llu 64.5
                              .   s,,_,J ....ad. ..2to6 ":;'"'·        f rnli:."eautif It>~ .
                                                           .... ILj664[t.A
                                                                 .

        · up ct                 rut. pt.Tiii o,._l_t...f.·P' .tt J~ift. . k'o.O.,-~J\1~:.-·K~J
                                                                                          l'                                                                                                                                                       "
                                                                                                                                                                                                                                                   r¥ tl .j'u ~
                                                                                                                                                                                                       .       /)               ;                                                                "'          .
        dilhJL\ TIJ~. CJ1ulif 6fAted TUtif. :,fltb;. . A!~~.,~)QQtd_A4JJ .Klt..l5f ·
                                                                                                                                                                                                                                                                                                                 '




         #.i llq,     il~d4,K .nlM lUi=. {)l;Jil.i!h·;U.:.~M•I··fill-14:   GRQUNllTWO:

  _,........,.;..-.,.---,..,----L..::.A:!..12.·lL>~Iu...J5=!.Ji'          e.,""'".
                                                                                .     J.. lt1u..:. F. .:. . . .-..e...lL)..u.l6lo.,;.t.          _~t.,I;L;K"""L.L,;L[i.__.O~l~L. ;. . .··;.;..;....·
                                                                                                                                                                                       ;,.· . ~-.,.
                                                                                                                                                                                                                      ;~;
                                                                                                                                                                                                                      )',


                                                                                                                                                                                                                     ~~:
                                                                                                                                                                                                                      t.~.
                                                                                                                                                                                         '    -   ....•.... -~- ..
                                                                                                                     • ,-   '•     •   •   ·:e,J1i6      A~tM.i...•~!i        ::;;~·.=·;>,co..~'"\~?--{('·~·
                                                                                                                                                                                                              J · ,.·                  ·; ·· :      ··f.,_,_    _., ,, ;•,.




   (6                   n:l!: 61\ILAO. !-\:» it                                                                      L. ~qru~L!Il.lc.{t.                                                                                                      diU€.}
               •.E." )ri·rtcL M u 'l.:Tt1 . . MAr~.t14~.Al_.!Q . A~ti~..t;
                                                  ~                                                                                                                                  .                                       j
     .    .,        ,          .              ,       .          ,        . •                   .                     j..                                                                                                    :                                                         .


    . '   >.'I'T•   -···-.)~-:.~ ~---   '···· •
                                                                                                                                                                                                                                                                              d
                                                                                                                                                                                                                                                                            """'-•"'· · ' " · '   .~   ••




   Hh\ r- i i>o4 C.Du M t1t:' t\ pflM1:; .ttl~:.!FXtfc~ lf'[ Oi~1 t.ls.
   ~ef...IJ.u&. rHt A~CL.t IArt.. Cilud dt}OOTiTuJu:.l iT~                                                      ..                                                .,,,.,:.                                             .                      {




   tlp i'u i uKJ Fu K rl-lAT r1 f rl4~ r HA·Nt l+Uu·HI /lud clll.I ~
  UillJ~ rUnf iT Wduld ~uLt~ A. ·ai'f+QJL.o.JT WuULl-
                   .                   ·  ·  Rev. OT/14114 ~
  6i tlkJ. uwc'4uLd5 Tf·~E T1~ J.d ~uKI6 fA(\ LiQ riJ · ulc.. ..
 5tf tj\tl~"Z..tiU llod ~.w ~d AT····fL,tc(o,
               f\w ·rUt_ tJrJ ly lJ 'J.h~ 'fu e.Jau~CL} ff}t_ b.Julll t'lf: JlAQ~
          Til ltXiAL A WILif uf: MA.UdAUL.b !llJAiu~J TIA~ ·ru_iM CJ.1u4
.   .
          \6.Tl~~wyU ·n-~ e.LJ,J;tf 11r: C..wi~JitJJl:l .A~lUU.s ulZ T£i.M
        . ...       ..   ~           ~   .




        - ~6L Tl~~ T4.~~ Ll~ ~Jfiu                   i·s IUdT Ull\1Ui LAkJ1L b..f W!~
            !J or. t~Jlbe.AO C.Uiif)U" AJ~uAttJf''·n1 Au;cJL U1 nt:                         u.        m:
            ·rt:x.. c.ud~ Or: CJ{j'k/1 •. ()nd~· bafA.JSL drutJL .lA As ldaw pLI-1&...
             uude.K W~t~l- ~lt.Jut>L ~ud tAu· tUdf Mu.J TJ4i.- 6ri11LJGI!.\nili
                dl~ Attr. tl.~1 ~ 4 b~ p1!L51Wllu~             IUWiy di3etlvuo_c1
                t1K LJttJAvA \. i !l Ia IL- E..vilJUJ ~ ·J'Jc Au AvLxJIJL fL1K ~dJ I tf,..
                ~ t:x.-·pAJ(Tl:: 0fuAJL ,.tUt1o i.JK- 22-1t35- o6 (rGd.. &J'ki_, 11~{1
                ~b           to. 1dtl~).
                                                    tLti Ni:.ST u i Jl \ --l\ tJ
                                         TU-t:. Ci1J i(f U1: fl()(}o.A\.5 l41b. J Ll Mi.6 cJ i~ i UKJ -nj .
         cJi·KCU!J Tu:t. TMA'A-l CiluKJ rd MAUt.. /J. d~t..i0jtJkJ tUnilu4l4 i-SS
         Uluuu. 'l1~ MAuclA MLJ6 :·As A iv\ ~~ut:.sr~iM --Aer~ ~u· .3/.\I~Ty
    ,. · 945 :s.w, ~d ~~ ~ ·(JE:ii AflJ. ~Au• 1\)l.frtJ ru1 n 1qq 1 OKJ    tL)Kii~               y.
         ~ll -l j ll '-t                ..          ,0KAL\ f....·ll.. )
                            A
·ri-\E- 5 ·n~ r__ou~~tT   ur:   /1t1()DJ1;~   IUWllUJ.kJdu
                          u(Ji ~ 1uu
       ·~
y';
 i
                                     _...
./·



                          DENY; and Opinion Filed June 4, 2015.




                                                                          In The
                                                              Qtourt of Appeals
                                                    lJiiftq ilintrirt of Wexan at ilaUan
                                                                   No. 05-15-00661-CV

                                                        IN RE ALFRED LEE STONE, Relator
      ....;:.   :,   ..

                                             Original Proceeding from the 283rd Judicial District Court
                                                               Dallas County; Texas
                                                        Trial Court Cause No. F-9i-42452-T

                                                         MEMORANDUM OPINI'ON
                                                    ...---s::Before Justices Lang, Fillmore, and Evans
                                                          /         Opinion by Justice Fillmore
                                    Relator filed this petition for writ of mandamus requesting that the Court order the trial

                          court to rule on various post-conviction motions filed February 2, 2015. To establish a right to

                          mandamus relief in a criminal case, the relator must show that the trial court violated a

                          ministerial duty and there is no adequate remedy at law. In reState ex rei. Weeks, 391 S.W.3d
117, 122 (Tex. Crim. App. 20 13) (orig. proceeding). Further, as .the party seeking relief, the

                           relator h~s the burden of providing the Court with a sufficient mandamus record to establish his

                           right to mandamus relief. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011)

                           (orig. proceeding) (Alcala, J. concurring); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

                           (orig. proceeding).

                                    The mandamus record before us does not include a certified or sworn copy of the trial
                                '
                           court's docket sheet or other proof that establishes the trial court has failed to rule on relator's

                           motions. TEX. R. APP. P. 52.3(k)(l)(a) (appendix must contain certified or sworn copy of order
--~




      complained of, or any other document showingthe matter complained of); 52.7(a) (relator must

      file with petition certified or sworncopy of every document material to relator's claim for relief).

      Absent such a record, we cannot conduct a meaningful review of relator's claims. Lizcano, 416
S.W.3d at 863 (Alcala; J. concurring).

             We deny the petition.




                                                          ROBERT M. FILLMORE
                                                          JUSTICE


      150661F.P05




                                                       -2-
         .,,



Order entered June 4, 2015




                                            In The
                                   Ql:ourt of ~peal~
                         jfiftb Jli~trict of 'lEexa~ at JlaUa~
                                     No. 05-15-00661-CV

                           IN RE ALFRED LEE STONE, Relator

                Original Proceeding from 'the 283rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F-91-42452-T

                                          ORDER
                           Before Justices Lang, Fillmore and Evans

       Based on the Court's opinion of this date, we DENY the petition for writ of mandamus.

We GRANT relator's request for return of the exhibits attached to his petition and DIRECT the

Clerk to return relator's original exhibits. We ORDER relator to bear the costs of this original

proceeding.


                                                     Is/   ROBERT M. FILLMORE
                                                           JUSTICE
Order entered June 22, 2015




                                                                       In The
                                             QI:ourt of ~pealg
                                 .:Jf iftb JHgtrict of mexag at 11BaU~g
                                                No. 05-15-00661-CV

                                  IN RE ALFRED LEE STONE, Relator

               Original Proceeding from the 283rd Judicial District Court
                                 ·Dallas County, Texas
                          Trial Court Cause No. F-91-42452-T

                                                                   ORDER
                                  Before Justices Lang, Fillmore and Evans

      Before the Court is relator's motion for reconsideration. We DENY the motion.


                                                                                            /s/    ROBERT M. FILLMORE
                                                                                                   JUSTICE




                                                                                                                                           ~      ..
                 ~   ,J'"
                      ' I •• .
                                                                                                            . i   :   .   •   ' '· .. ~ .f ' ..




                                                . .! 1.~ f ~   •
                                     •; • • •
                                                                                                     r:.·
                                                                    .-·-.,·
                                                                   : ..: ''.':.:t •..   \ .... )
                           8·
ll·-\t. .r,t i ,4;I ~ MJ f>r~·r £ Mo.AJT d r r.:AA~..J~ ;
r1-te   r Kikl ('jj~Ju.A r JtA'Nl u Tu..Aus~ ipr s .. ·




                                                            .   ,.
.   ;~.-




                                         ~
           · TUE. W ILi T       ttr.                M~udllAA Ll5. .




                                        ..·.
                            .   .        \.
                                    .    \~    ..
 I
.1




                                      IN THE UNITED STATES DISTRICT COURT
                                     FOR THE             DISTRICT OF TEXAS
                                              /ld6t hJ    DIVISION

 1\.IFK ed }.oL oroi'JL 5Gl1~b6
     Plaintiff's name and ID Number



     Place of Confinement


                                                                                CASE NO. _ _ _ _ _ _ _ _ __
                                                                                          (Clerk will assign the number)
     v.
 TUc f-\ (=n! ~u~t;\ d\: Af>pe.Alo                                              APPLICATION TO PROCEED

 ~i l!k M~uiS
                                                                                   IN FORMA PAUPERIS

     Defendant's name and address



             1,41. F111U\      l.t.L 6\0ttJ, ~clare,    depose, and say I am the Plaintiff in the above entitled case. In support
     of my motion to proceed without being required to prepay fees, costs, or give security therefor, I state because of my
     poverty, I am unable to pay in advance the filing fee for said proceedings or to give security for the filing fee. I believe I
     am entitled to relief.

             I, further declare the responses which I have made to the questions and instructions below are true.

             l-      Have you received, within the last 12 months, any money from any of the following sources?

                     a.   Business, profession or from self-employment?                           Yes   0     No@
                     b.   Rent payments; interest or dividends?                                   Yes   0     No~
                     c.   Pensions, annuities or life insurance payments?                         Yes   0     No~
                     d.   Gifts or inheritances?                                                  Yes   0     No~
                     e.   Family or friends?                                                      Yes   0     No [a/
                     f.   Any other sources? ·                                                    Yes   0     Nog/

                     If you answered YES to any of the questions above, describe each source of money and state
                     the amount received from each during the past 12 months.




             2.      Do you own cash, or do you have money in a checking or savings account, including any funds
                     in prison accounts?
                                                   Yes 0           No         rz('
                     If you answered YES to any of the questions above, state the total value of the items owned.




                                                                                                             ·AATCIFP (REV. 9/02)
       3.      Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
               ordinary household furnishings and clothing?

                                                         Yes 0       No~
               If you answered YES, describe the property and state its approximate value.




I understand a false statement in answer to any question in this affidavit will subject me to penalties for
perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
(28 u.s.c. §1746).



       Signed this the _         ....,,.3,___ _d.ay of
                           __,;2=·                        ,j U \ ~           , 20 ~6.




       YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
       YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
       APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
       LAW LffiRARY AT YOUR PRISON UNIT.




                                                                 2                                ~ATCIFP   (REV. 9/02)
                   "i
CSINIB08/CINIBel2   TEXAS DEPARTIYIENT OF CRIMINAL JUSTICE           07/23/15
E223/DPH2185               IN-FORMA-PAUPERIS DATA                    11 : 1ZI3: L•6
TDCJ#~ 00599665 SID#: 03028672.LOCATION: ESTELLE           INDIGENT DTE: 04/18/13
NAME: STONE,ALFRED LEE                   BEGINNING PERIOD:
PREVIOUS TDCJ NUMBERS: 00562542
CURRENT BAL:        20.20 TOT HOLD AMT:         100.00 3MTH TOT DEP:
6MTH DEP:                 6MTH AVG BAL:                6MTH AVG DEP:
MONTH HIGHEST BALANCE TOTAL DEPOSITS      MONTH HIGHEST BAL~NCE TOTAL DEPOSITS



PROCESS DATF.:::        HOLD AMOUNT   HOLD DESCRIPTION

                                      NO BANKING ACTIVITY
                                      WITHIN THE PAST 6
                                      MONTH PERIOD.


STATE OF TEXAS COUNTY OF~
ON THIS THE    DAY OF :S:
               J(!;            /0__, I CERTIFY THAT THIS DOCUMENT IS A TRUE?
COMPLETE,AND UNALTERED COP MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER~          OR SID NUMBER:




                                      ,·············~·········
                                      :a~*
                                      •
                                                Demetrfc Phipps ·:
                                                    .Dtary Plabllc, · · - - , - . . . •
                                      I    ;;..rA     IIIJ C-Jaalon Ea:pl...          •

                                      Itt...............
                                      ;   01'~         .     09/23.12015

                                           Motarv W•thout a~.:J
                                                                                    .
                                                                             • • • ••
                                                                                     :
           liJ n.:tf CJ1 ulll l.1f. c._.u Jvl i Ukl               l\p (}l.M6
  A\ jZ 11td 1tL 6TlltJL                               1\ .. -
                                                       L.AuSl.I
                                                               )Uu, . ·"'




  fOETi Tj tJ fl_\Qj(_, I
                     \1
 l~    Fr ~T14 tnun.A ar: !la:JtA 16
  Ait.JL    MA-4 vJi6..            .
  ~!!.Spl1u::.IJWY. 1
              ~ll.h'iuQJSr h:k A ~Q_,jpLJ.U3L rtt                     rue.. WK.il
                                  f!1: MAAJLl11JvitJ6                             . .
                 iiJ ~Lht~/WU. Ill TE:X. -1.. A~        .sa,_               j011Llt.. :P..,,
me.   tJffititJIUIU ~UJuur A ~(h1M.J6t.. m "Ilk. ILAAAJd111viU5
~rtlitvl   ntc.   At5pjuciJWb.
                                                       A11:1t££J     1O_L s·m1JL
                                                        p&.liTiuKJUL
                            t~JtJ i'l=-\ !!_.11 Tf..   t11:   ~ u_v i CJL
                  I fl11: n_td LD..L 5 ruu L (.)Er i ri uKJW.               d.u
                                                                 1.~ Q.Jil.L by
ru   f i f-t..\ Hi-M A r~tU .t. W(Ji-t- 0 f. ·114.:. ~lliu tul hJIL 1.\ ~~ ~.
lJUStL Td T~ LJYI.AT ·dt: Mll~~lVftJS UAs kltt.MJ u.~i MA;Iu:\ Td:
·rnt_ ~dJJL LUultA 1.§ ~iMiuM tl,1~fN10 f1~ TB!AS rJ.d. 6dY 11.
3d~ ~p~·-ru' 0r111 1\.1tt.J Au~Tiu ·rt.i/16 1            l aJ fl-l- t- G_ilu. £111 d ~ C_M. . i hA i 11 J/.lt I 11 pp~ lo
A1r: 111 .q cJ \ O_L uT ,j kJ-L            · ~Al.J~·L tt)L~.
t/) ;:_T i T \ d ILJeJ,i_. lf
                     \1
r~t.t_ F' [: ·rt4 (!_u tJ u1 L1 ~ A~ .po_A!L~
IAL5{) 1Jx I d AAJT • 1
           ttJ uTi' ~ __[)__. lJ \: M t\ ~1 Jd 11 M LJ 5
       ·IAJ i)LHf51JihJ£lL TU -rft, VL. Ar('· i)~ue .. 11..
~;!Pt. ()~riritJtUVt Att:lfW lu...dn'1~tl•'- YtvL
!Ub riLL TlJ rl>h: A lallvL Fi r-- nf O_jjuu r ,Jr A~ f]c>-
Al.s fi-!AL A uJI!lir tJ~ ~Au JclA 11AU6 HA6 loUJJ t:,·l w
A~A;u51 ·nt~ uJ ln4 iaJ n~ tl~U\IL CliiL\1 W Wu
 K--t n4~ M A n 1{1 11 '"J\ t.J6 i\ e_r , tJ u 15 1o As iL~'J u 9 u6LJ
Abu~t- 0\Z {)i6CJAil1iiJJLJ h:lu qUuu_ f11i\tJJI[L ITl W
 h:htLL d11 Wfi\AraJ T1kf. rniM f' Uu0 m ~tJk_ LlKJ
  IUL\ fh1A.J (lud 4 F: l ~cl (Jt16f {l_ d11J Vi Lf ~(Jil} IAAU tt ~
   LhJ6 All..ILl l()lwtJ iAJY6 TtJM n.IULL.l ()Q.l 1dl,uy
   kJ Q_..@    VLL     lA I tJ .   .
                                       /1.\ f' rt g_cl tM_ 6Tt:htJ~
                                        .rp~::.Tl'f ItJ llJ w_
                                         iJArE: £ 1-~ l ~
            L kJ r 1~ ~ c...u u w:t               1:-J t= ·l'__ w·i 11\A ~~ n '~I   4p>()o-M,  6 IOWAA.Jd FdVI ~ h'1M~Co ..
      ; g \ {)dK StJ 11-KJ u flj fiZjl, ~. A(l(1· {JL-t.l1L: A -

Tl-tE () j::_ r iT i LJ 1\j u AI ruP£1 l OL 5TUn ~IL tf)o JtJ A-11Ld (                lu ·r~ tuuJ df:· ~tliu1tJAl · 1\p().uJ/Ls
     A1FHJ~.d 1ttL 6TuuL                                  CfiuuL uiJ,
     ()(liTiu u~      .,
                      \J
    ·rt-te.. Fi ~ TJa Q_Uu K1 u1: 11 (J(JEMs   i
                                                   1
     A; I!JL MAi4ui6 ..
     ~~t()uruclMJT.,

                   MLlri· uij I:JK_ 1QJ1 vL Ttl h l tL A wu.,~r
                                   lJi~ vv1 A A1J t\1111 tJ6
                    r tLJ (_)uusuAMl!_L Tu fEi, ~. t\{-l(-1; f)Mile..; ~. lG ~
    t()E11Tiu t\Ju. IA~u~-~ r tOJ1v~ ru R It.. 11 uJK--Il urv MA,rJd.t1Jt.A uu
· . i u Ttl Tl4~·6 CiJt) wi. []: ~bLi hA iuLVI Ap(Ju~b .
                                                        . J1n:vtuJ lLL ord.uL
                                                       . p&-Ti'T i LlouLu..
                           llir\ ~ 1~1f. or.: 6Q_Jt v; u..
           I Alf MiLl la.L oftlitJt pE.ltTiiJuu tJ(j l-~~JLL ~ ~JJ.JL~
ri ~=y ni-M A r w_ut. tuf}iL ar .114t! M1jr;uu HJu. luvL Ttl hIt- A
 W~tiT d{= MAillAMu5 1--ltts bLUJ u.61 'MA·.1ttJ rd: r~ CJW e.n
Ud df. & i ~J i IIJM lif>flu.MS d!Z T8M ~ML ~I'N - 11 Od                 ~L tt1 r1~ t.: ~ tJ u HT   oF   r.11 t ,, 4~ 101.\ \ A(-l(l~A~\s
A\ r 11_' t:1 1Q_~ 0TL1 tJL                      e.AtJ 6t~ .)\ \U.
lf0 ET j Ti tJ IU i_K.u
                           ·u
fU t:_ r::,· fZ ·n ~ C...LJ uwf lJ f~ /.\() pUlJ\d
{),. i (IJL tU AYIUI.S
~~.S~dllJLJA?JT 'I
                                    pf!tJjuF uF 50Jif\/i'LL
                I A' Ftti.cl \u... 5TtJIU·L :11/Yfll fi1Jlif iJJ\J(Jl)J{ ;fJLll:_
(-)EJJAt1Lj ctr. 0KJtWL1 rUM L 1~/\-vL 1\AAile. d ~ u.61 MA-
il a) LJK-i\ OF lv1Au0 /1RArJ~ (J) 1\At1ri11AJ G.1vt lOJWL fL1 F;\ t.. J1
 W K-il 0f.- M AdJ AM IJ5 U ) ~Q,t~ Ll ~T 11JK 11 ~Q.5(Mlli:SL rt1 WI<
IT  u\=    ~A/\tJcJAivtLl5}~1) .UdfiCJ... f:1r- tt.AAAJdAiV\LI6                 1 ru r Hl£ Ci:1 u ~\ d ~ Q. vt.\ M ~ t0 A-\ ll fJ fl .u L5
 A1r Jll Q_cJ    ~L   u1 t] k_j(;            ~r_l oL     IAJLJ ..
 ~EXt f    I u1L! QJ!L_ll
                         \J
 -Ai C..\1.. lviA qllJ \6
 ~~oJLJdAur.,
                    tAtUJuaul FUK T~ ~LWW.s
           .Hd ~ LlltSI.J tu.J LL TU Td. lt. f.\L¥l, p,we_, ~. 1-2. \ IU&
\0b1t\ i uut-(!l ~WuMl LJ~ TUt. CJ.Ju}(f cu: ~vt.1 u; JJA,\ Apr.J~\s
nr TE)l.As Tll L55t.Jt. /).,x.} Lluclu IDi~tU.Ji ~~.Jy fl'lt Cl a..uJ..< dt='
 rtk; &lu111 rl\ Uwc.lu.Judll£. ~illi MA4JUI-5 dF n4l.:l'&O KCl
~udit.i"A\ J061~ie.J Wuw.X t1f iJA\ \A0 WuJuTy r~M y(1
  P~ttPAx..L Aod C...IU ri~ A SLJflplut.HLILIT.&\ .. -1-.~ncJ f~t­
  tiu eAu5t, JUd, 1='-'11-4.24.5~ 1\Jl A 6uk_WA.tL\ ur /), &i L
  1' JUY ~UlJ \) i ~r i datJ • u tO At \ 1\-S ~_au u TL\ ·r£i M d XJ Ji!l2!1.

 -~   AD \ is1W          lo~J dLJ :_
                              {)t'j(~_.i_HvlWTS ~~~~
        c.A);r11if.. CiJkA.p\Q__fQ_~ f~ttiA\ ~dullif 5fJVf£.Ma_xJf     ~65  ut:
        l~). ri4L£. trl~u (11o-r~ fH_iA\ ~Jj,_JM.I fukt15llli. (Jr6 ..
         (fJ     li~E t0U1itL ~efJLliLL
                                                11 i li:n tcl Iu_, 0rlluL
                                               ;rET if i u!JtK-     u
                      t_u..l U .~,
MAi Ied fi:t ~ li~E cJ 11M ll. ei:luuJ l1 r: {_l_K;IU; JLl At t.lf1(18.llo di-
TE.tA-s   ().!1. ~ijll -1Jot1<2 tApin1l-5TATiiliJ      AJOnlll    fEXM t'6-zll
LJnJ ··n-\i:S ~ 3 _ dA J df:_ Ju ~~_ __..b{u_§_ .. ·

                                               /11 Fn_e.cJ I~JL 8TilJU·L
                                               f()Eri ft"utJ~.